Case 8:19-cv-01763-TPB-JSS Document 33 Filed 09/23/20 Page 1 of 4 PageID 287




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JEFFREY SCHUTZ,

      Plaintiff,

v.                                              Case No. 8:19-cv-1763-T-60JSS

CARLOS OLIVERAS, UVI
LOGISTICS, INC., and STATE FARM
MUTUAL AUTOMOBILE
INSURANCE COMPANY,

      Defendants.
                                         /


                    ORDER DENYING PLAINTIFF’S “MOTION
                   FOR SUMMARY JUDGMENT ON LIABILITY”

      This matter is before the Court on Plaintiff’s “Motion for Summary Judgment

on Liability,” filed September 4, 2020. (Doc. 29). Defendants Carlos Oliveras and

UVI Logistics, Inc. filed their response in opposition on September 17, 2020. (Doc.

30). Upon review of the motion, response, record, and court file, the Court finds as

follows:

                                     Background

      This case emerges out of a multi-vehicle car accident that took place on

Interstate 295 (I-295) in Duval County, Florida. Plaintiff Jeffrey Schutz was

driving a 2008 Ford Expedition and was rear-ended by Defendant Carlos Oliveras,

who was driving a 2016 Volvo Semi-truck trailer that was owned by Defendant UVI

Logistics, Inc. As a result of the car accident, Plaintiff suffered serious injuries and


                                       Page 1 of 4
Case 8:19-cv-01763-TPB-JSS Document 33 Filed 09/23/20 Page 2 of 4 PageID 288




underwent surgery on his right arm for harm suffered allegedly relating to the

accident. (Doc. 1).

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is only defeated by the existence of a genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                       Analysis

       Plaintiff argues that he is entitled to summary judgment as to liability

because – based solely on his own deposition testimony – Oliveras rear-ended him

and there exists “no record evidencing Plaintiff was comparatively at fault in

causing the crash.” (Doc. 29). However, Defendants argue that there are in fact



                                       Page 2 of 4
Case 8:19-cv-01763-TPB-JSS Document 33 Filed 09/23/20 Page 3 of 4 PageID 289




issues of material fact concerning comparative negligence that preclude summary

judgment because Defendant Oliveras testified that Plaintiff “entered his lane of

traffic and immediately began to slow down not giving Oliveras time to stop the

semi-trailer truck he was driving.” (Docs. 30; 32).

      While there is a presumption under Florida law that rear drivers in rear-end

motor vehicle collisions are negligent, that presumption is rebuttable. Birge v.

Charron, 107 So. 3d 350, 353 (Fla. 2012). The Florida Supreme Court has

specifically held that “because tort recovery in Florida is governed by the principles

of comparative negligence, the presumption that a rear driver's negligence is the

sole cause of a rear-end automobile collision can be rebutted and its legal effect

dissipated by the production of evidence from which a jury could conclude that the

front driver was negligent in the operation of his or her vehicle.” Id. In instances

where contrary evidence is presented and the presumption rebutted, “all issues of

disputed fact regarding negligence and causation should be submitted to the jury to

make a finding of fault without the aid of the presumption.” Id. at 360.

      The Court agrees with Defendants. Sufficient evidence has been presented to

rebut this presumption and reveal a genuine issue of material fact between the

parties. In his motion, Plaintiff relies on his own deposition in which he testified

that he traveled in the right lane “several miles” before he was struck from behind.

(Doc. 29-1 at 22). However, in his deposition, Defendant Oliveras testified that

Plaintiff “entered his lane of traffic and immediately began to slow down not giving

Oliveras time to stop the semi-trailer truck he was driving.” (Docs. 30; 32).



                                       Page 3 of 4
Case 8:19-cv-01763-TPB-JSS Document 33 Filed 09/23/20 Page 4 of 4 PageID 290




      Based on Defendant Oliveras’ testimony, a genuine issue of material fact as

to comparative negligence clearly exists here. Plaintiff’s request for summary

judgment based solely on his own testimony, while ignoring Defendant Oliveras’

conflicting testimony, is frivolous and a waste of judicial resources.

      Therefore, the motion for summary judgment is denied.

      Accordingly, it is
      ORDERED, ADJUDGED, and DECREED:

      1. Plaintiff’s “Motion for Summary Judgment on Liability” (Doc. 29) is

          hereby DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of

September, 2020.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                       Page 4 of 4
